Citation Nr: 1761085	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for vertigo as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Other Army Air Corps and Army Air Force from October 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction now resides with the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an addendum opinion is necessary to address the issue of aggravation.  

The claim on appeal is for vertigo as secondary to tinnitus.  The Veteran has reported that he was involved in an accident in service when a machine gun he was handling misfired and knocked him from a ladder, which resulted in hearing loss and tinnitus.  He has reported that he has had vertigo issues since 2007 and believes those issues are related to the machine gun incident and subsequent tinnitus, for which the Veteran is currently service-connected.  

In October 2012, the Veteran underwent a VA ear examination, in which the VA examiner provided a negative nexus opinion.  The VA examiner reasoned that hearing loss is not a causative factor for vertigo.  The examiner also noted that as the Veteran reported that he had fallen off a ladder while in service, he was therefore scheduled for a total brain injury (TBI) VA examination.  The ear examiner indicated a reference to that examination report, in which the TBI examiner opined that the Veteran's disequilibrium was most likely a result of an undiagnosed cerebellar stroke.

The Board has reviewed the October 2012 TBI VA examination report.  The examiner noted that the Veteran's current complaints were hearing loss and disequilibrium (difficulty with balance).  The examiner indicated that the Veteran's complaints of disequilibrium started in 2007 and "very likely" are the result of an undiagnosed cerebellar stroke.  However, the Board does not find either opinion adequate to address the issue at hand.

While the ear examiner reasoned that hearing loss does not cause vertigo, she did not address whether or not vertigo is related to tinnitus.  Additionally, while she relied on the opinion of the TBI examiner, the TBI examiner did not provide a rationale for why the Veteran's vertigo is likely related to an undiagnosed stroke as opposed to hearing loss disability or tinnitus.  The Board also notes the statement from the Veteran's representative that he has not had a stroke.  Additionally, neither opinion addressed the issue of aggravation.

The Board acknowledges an October 2012 positive opinion from Dr. D.  In this opinion, Dr. D. noted the machine gun accident and stated that the Veteran reported immediate hearing loss and loss of equilibrium issues following the accident.  Dr. D. indicated that as for the Veteran suffering equilibrium loss immediately after acoustic trauma, "I think it is all consistent" and that it is as likely as not that the Veteran's severe hearing loss vertigo condition could be secondary to the service-connected injury.  At the outset, the Board notes that "could be" does not rise to the standard of "at least as likely as not."  Additionally, the Veteran reported to the October 2012 VA examiner that he did not have issues with his balance until 2007.  Furthermore, in an April 2013 letter to a Dr. K., Dr. D. stated that he had told the Veteran that in light of the fact that there was no claim, it is virtually impossible for him now to say that something that happened 70 years ago is the cause of the Veteran's recent vertigo, especially since many people develop vertigo for multiple other reasons.  In this letter, Dr. D. also stated that he had referred the Veteran for a consultation with a specialist because there are many other reasons why the Veteran could have dizziness and that he [Dr. D.] does not think it is coming from the Veteran's ear.  As Dr. D's opinions are contradictory, the Board does not find them probative.  

As the positive opinion is not probative and the VA opinions are not adequate, the Board finds that remand is necessary, specifically to address aggravation.  The Board notes that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  38 C.F.R. § 3.310(b).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the October 2012 VA examiner who conducted the ear examination.  If the examiner who drafted the October 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The opinion provided must be accompanied by a complete  rationale as to why the examiner reached the conclusions provided.   

The examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected hearing loss disability or tinnitus.  

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

